Citation Nr: 0307879	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
chronic foot infection.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy, claimed as due to herbicide exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
neck disability.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
shoulder disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a rib disability.

7.  Entitlement to service connection for a head disability 
(to include residuals of a claimed skull injury).

8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

9.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an April 1999 decision by the RO in 
Pittsburgh, Pennsylvania which denied service connection for 
PTSD, a rib disability, and residuals of a skull injury.  
This case also comes to the Board on appeal from an August 
1999 rating decision which denied service connection for a 
chronic foot infection, peripheral neuropathy, disabilities 
of the head, neck, and shoulder, and for entitlement to a 
TDIU rating.  This case also comes to the Board on appeal 
from a March 2000 rating decision which denied entitlement to 
special monthly pension benefits.

The Board notes that the veteran's claims for service 
connection for a chronic foot infection, peripheral 
neuropathy, and disabilities of the neck and shoulder, were 
previously denied by the RO.  Even if the RO determined that 
new and material evidence was presented to reopen the claims, 
such is not binding on the Board; and the Board must first 
decide whether evidence has been submitted which is both new 
and material to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

The issue of entitlement to service connection for rheumatoid 
arthritis will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an unappealed February 1991 decision, the RO denied 
the veteran's claim for service connection for a shoulder 
disability.

3.  In an unappealed May 1996 decision, the RO denied the 
veteran's applications to reopen claims for service 
connection for a chronic foot infection and a neck 
disability.

4.  In a January 1997 decision, the RO denied the veteran's 
claim for service connection for peripheral neuropathy.  The 
veteran initially appealed this decision, but by a statement 
dated in December 1997, he withdrew his appeal.
 
5.  With respect to the application to reopen a claim for 
service connection for a chronic foot infection, evidence 
received since the May 1996 determination by the RO includes 
some evidence which is not cumulative or redundant of 
evidence previously considered, and some of the additional 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  With respect to the application to reopen a claim for 
service connection for peripheral neuropathy, evidence 
received since the January 1997 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  With respect to the application to reopen a claim for 
service connection for a neck disability, evidence received 
since the May 1996 RO decision is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

8.  With respect to the application to reopen a claim for 
service connection for a shoulder disability, evidence 
received since the February 1991 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

9.  The veteran did not engage in combat with the enemy, it 
is not shown by credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service, and the 
veteran does not have a current acceptable diagnosis of PTSD.

10.  There is no current diagnosed disability of the ribs.

11.  There is no current diagnosed disability of the skull, 
and there is no medical evidence linking the veteran's 
organic brain syndrome (OBS) with service.

12.   The veteran is not service-connected for any 
conditions.  Thus, he is not prevented from securing and 
following substantially gainful employment by virtue of a 
service-connected disability.

13.  The veteran has been found to be entitled to basic non-
service-connected pension based on being permanently and 
totally disabled primarily due to chronic OBS, rated 70 
percent, rheumatoid arthritis, rated 0 percent, headaches, 
rated 0 percent, and dementia, rated 0 percent.  

14.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
unable to adequately attend to the needs of daily living 
without the regular assistance of another person and he is 
unable to protect himself from the hazards and dangers 
inherent in his daily environment.

15.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, plus additional disability 
ratable at 60 percent or more.  He is not substantially 
confined to his dwelling or immediate premises as a result of 
his disabilities.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a chronic 
foot infection.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001) (as in effect for claims filed before 
August 29, 2001).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for peripheral 
neuropathy; and the January 1997 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a neck disability; 
and the May 1996 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for a shoulder 
disability; and the February 1991 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

6.  A rib disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

7.  A head disability (to include residuals of a skull 
injury) was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

8.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2002).

9.  The criteria for special monthly pension based on the 
need for regular aid and attendance are met, but the criteria 
for special monthly pension at the housebound rate are not 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decisions in 
April 1999, August 1999, and March 2000, in the statements of 
the case dated in August 1999 and January 2003, in multiple 
supplemental statements of the case, and in letters dated in 
December 2002 have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his former representative have submitted voluminous written 
arguments.  The letters, the statements of the case, and the 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that by a letter dated in December 2002, the 
veteran said he had submitted all the evidence he had over 
the past several years, and that the VA had all of the 
existing evidence.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

The veteran served on active duty from September 1965 to 
September 1967, including service in Vietnam from January 
1966 to January 1967.  The veteran was a military police 
officer (MP) with the 716th MP Battalion from February 1966 
to July 1966, a security guard with the 212th MP Company from 
July 1966 to August 1966, and a security guard with Battery 
C, 6th Battalion, 56th Artillery until January 1967.  Service 
personnel records do not reflect any combat citations, and do 
not reflect that the veteran was a prisoner of war.  Service 
medical records do not reflect that the veteran was awarded 
the Purple Heart Medal.

Service medical records reflect that on medical examination 
performed for induction purposes in September 1965, the 
veteran's feet, skin, head, neck, upper extremities, 
neurologic system, and psychiatric system were all clinically 
normal.  Treatment records show that the veteran was treated 
for tinea pedis (athlete's foot) in April 1966 and October 
1966.  In April and July 1966 he was treated for an infected 
area on the sole of his foot.  

In a July 1967 report of medical history completed in 
conjunction with a separation medical examination, the 
veteran denied a history of a head injury, skin disease, 
depression, excessive worry, nervous trouble, painful or 
trick shoulder or elbow, and neuritis.  He reported a history 
of foot trouble and swollen or painful joints.  The veteran 
reported that his father was in good health.  On medical 
examination performed for separation purposes in July 1967, 
the veteran's feet, skin, head, neck, upper extremities, 
neurologic system, and psychiatric system were all clinically 
normal.  No disqualifying defects were found.  Service 
medical records are negative for a chronic foot infection, 
peripheral neuropathy, a chronic neck disability, a chronic 
shoulder disability, a chronic psychiatric disorder, a 
chronic rib disability, a chronic head disability, and are 
negative for a skull injury.  Service medical records are 
also negative for a shell fragment wound, a gunshot wound, or 
injuries incurred due to a falling wall or due to an 
explosion.

In April 1980, the veteran submitted a claim for service 
connection for infected feet.  He asserted that this 
disability was incurred in May 1966.

In a June 1980 rating decision, the RO denied service 
connection for an infection of the feet; the veteran was 
notified of this decision in June 1980 and he did not appeal.

VA medical records dated in 1980 reflect treatment for OBS 
and depression.  A May 1980 social work note shows that the 
veteran was 16 credits shy of a college degree, and had held 
many jobs.  It was noted that the veteran had been an 
alcoholic and still drank.  On physical examination, the 
veteran's skin was normal, and a neurological examination 
revealed no gross deficits.  No abnormalities were noted with 
respect to the head, neck, chest, or extremities.  A medical 
certificate dated the same day reflects a diagnosis of OBS 
secondary to alcohol with depression.  A June 1980 note from 
the psychology service shows that the veteran was severely 
depressed, with OBS and severe memory deficits.  It was noted 
that the veteran denied a history of head trauma, but that 
his memory deficits made his report questionable.  A 
subsequent June 1980 treatment note reflects that the veteran 
had almost earned enough credits for a college degree, and 
attended college immediately after separation from service, 
but that his performance deteriorated and caused him to quit 
school.  It was noted that psychological tests were 
indicative of cerebral dysfunction.  A June 1980 neurology 
examination was normal.  A December 1980 treatment note shows 
that the veteran's wife reported that he was unable to move 
his arms and shoulders; on examination, there was decreased 
passive and active motion of both shoulders.  The diagnoses 
were OBS with depression and agitation, chronic, and 
questionable frozen shoulder, with a lesion on the skin of 
the left shoulder.

At a February 1981 VA general medical examination, the 
veteran did not respond to questioning.  His wife reported 
that he had been depressed for some time, and that he 
complained of generalized weakness, poor vision, and various 
other somatic complaints.  It was noted that the veteran had 
worked at various jobs since separation from service.  On 
examination, the veteran's head and neck were normal.  No 
findings were noted with respect to the skin.  No 
disabilities of the shoulders or ribs were noted.  On 
examination of the musculoskeletal system, the examiner noted 
that the veteran seemed to have difficulty performing all 
types of movements involving various joints (whether 
voluntary or otherwise).  For example, he could not or would 
not abduct and forward elevate his arms above shoulder level.  
The examiner indicated that there were no general medical 
diagnoses, and opined that the veteran should be evaluated by 
a psychiatrist.  An X-ray study of the cervical spine showed 
slight irregularity of the posterior border of the vertebral 
bodies at C4 and C5, although this was minimal.  There was 
mild posterior osteophyte formation bilaterally at C5 and C6.  
The examination was otherwise normal.  An X-ray study of the 
right shoulder was normal.  An X-ray study of the left 
shoulder showed a bony fragment or bony proliferation just 
superior to the distal third of the left clavicle, thought to 
either be in the muscle or be a spur from the distal left 
clavicle.  The remainder of the left shoulder was normal.  A 
chest X-ray study was normal.

In a March 1981 rating decision, the RO granted entitlement 
to non-service-connected disability pension benefits based on 
chronic OBS (rated 70 percent disabling).

In December 1981, the veteran submitted a claim for service 
connection for a mental disorder.  He did not report any 
treatment for this condition in service.  He submitted a 
handwritten note dated in November 1981 by a private 
physician, A. Walden Moats, MD, who indicated that he treated 
the veteran for anxiety in October 1969.  [The Board notes 
that the date was altered from 1969 to 1968 in a different 
color of ink].

In March 1982, the veteran submitted a claim for service 
connection for a mental disorder.  He reported that he 
underwent a psychiatric evaluation between 1966 and 1967, and 
that during service he was treated for malaria, rashes, blood 
poisoning, a gunshot wound, and a shrapnel wound.  He 
reported treatment by Dr. Moats for a mental disorder in 
1968, and treatment by Dr. English for an infection of the 
feet in 1967.  He enclosed typewritten letters purportedly 
from a former major general ("J. [redacted]
") and a captain in 
the U.S. Army.  Such letters are undated and unsigned, and 
are typed on identical paper.  The only address listed on the 
letters is that of the veteran.  Both letters are to the 
effect that the veteran was captured for a brief time during 
service in Vietnam, and that he had current psychiatric 
problems as a result.  

By a letter dated in March 1982, a private psychologist, M. 
M. Wirick, indicated that he evaluated the veteran for the 
Social Security Administration (SSA).  He said he saw the 
veteran in March 1981, at which time his mental state was so 
confused and agitated that valid responses could not be 
elicited to any standardized psychometric instrument.  He 
indicated that the veteran was grossly disorganized and 
completely disoriented, and completely incompetent for any 
task or duty.  He diagnosed "PSM II Major Depressive Episode 
with Psychotic Features (Mood congruent)."

In March and April 1982, the RO received two unsigned, 
typewritten letters, each dated on March 22, 1982, 
purportedly from fellow servicemembers who were stationed 
with the veteran in South Carolina in 1966-1967.  The letters 
collectively indicated that the veteran had serious 
psychiatric problems during service as a result of his war 
experiences in Vietnam.

The RO received three additional typewritten, unsigned 
letters in May 1982.  One of the letters is dated on March 
22, 1982, and is purportedly from T. Lee, Clinical 
Psychologist, of Delaware.  The letter indicates that he 
examined the veteran in the spring of 1967, during service, 
and that he recommended that the veteran be given a medical 
discharge due to psychological problems.  Another undated 
letter is purportedly from H. Sklarz, Ph.D., of Utah.  He 
stated that he was a psychiatrist and that he examined the 
veteran during service, after he returned from Vietnam, and 
recommended a medical discharge.  He said he had recently 
been contacted by J. [redacted]
, who was "fuming mad" about the 
veteran's case.  The third unsigned letter is purportedly 
from J. [redacted]
, and is to the effect that the veteran had 
"insanity" due to his service in Vietnam.  The RO also 
received an index card with a typed note from J. [redacted]
; the 
return address label on the envelope listed "A. R. [redacted]
" 
as the sender.

In May 1982, the veteran submitted duplicate copies of the 
previously submitted letters from fellow servicemembers.  
Such photocopies have signatures, unlike the originals 
previously submitted.  The veteran also submitted a 
handwritten letter on lined notepaper, purportedly from J. 
Vepper, MD, retired.  The notepaper does not have a 
letterhead, and is to the effect that he examined the veteran 
in September 1967, and found evidence of malarial infection, 
weakened kidneys, badly infected feet and groin area, and 
"evidence of blood poisoning in the legs from the infected 
feet".  He said the veteran appeared mentally incompetent.

In May 1983, the VA wrote to J. [redacted]
.  In June 1983, the RO 
received a memorandum from A. R. [redacted]
, who stated that he 
had received the letter sent to J. [redacted]
, and indicated that 
he operated a remailing service, and had no records 
pertaining to J. [redacted]
.

In a September 1983 decision, the Board denied service 
connection for a psychiatric disorder.

In May 1986, the RO received a handwritten letter on lined 
paper purportedly from J. Vepper, "M.D., P.H.D. CLINICAL 
PSYCHOLOGY".  Such letter is to the effect that he examined 
the veteran in September - October of 1967 and diagnosed him 
with "PSM II Major Depressive Episode" attributable to his 
service in Vietnam.

In a November 1988 administrative decision, the RO determined 
that the veteran fraudulently failed to accurately report 
earned income.

By a statement dated in February 1989, the veteran asserted 
that he incurred injuries during service in Vietnam when a 
bunker collapsed on him.  He said he was having problems with 
his shoulders, hips, left foot, back, neck and ribs.  In 
another letter received in February 1989, he said he was 
wounded in Vietnam, and that a "sand bag bunker" collapsed 
on him.  He reiterated his assertions in subsequent 
statements.

In August 1989, the RO received private medical records from 
Health First Medical Center.  Such records are dated in 1987 
and reflect treatment, including physical therapy, for 
complaints regarding his neck, back, and both shoulders.  In 
April 1987, Dr. Edge diagnosed degenerative disc disease of 
the cervical spine, cervical disc syndrome, brachial 
plexopathy, thoracic outlet syndrome, thoracic neuritis, 
lumbosacral disc syndrome, lumbosacral nerve root irritation, 
facet syndrome, fibromyositis, and Raynaud's disease.

In September 1989, the veteran submitted a claim for service 
connection for multiple disabilities.  He said that a "sand 
bagged bunker" collapsed on him during a rocket attack in 
service, and that he had trouble with his neck, back, and 
shoulder.  He asserted that the incident occurred in December 
1966.  He made similar assertions in March 1990, and also 
reported problems with his hips and legs.

In September 1989, the veteran submitted copies of private 
medical records dated in the 1970s.  Private medical records 
dated from 1971 to 1979 reflect physical therapy.  A February 
1971 treatment note shows that the veteran had complaints 
with respect to his right shoulder at the base of his neck; 
he denied an accident and said he had no previous trouble.  
He reported a history of a car accident 14 years ago.  A July 
1979 treatment note by Dr. Miller reflects that the veteran 
complained of pain from his right shoulder to his elbow, 
which began three months previously.  

In a June 1990 rating decision, the RO denied service 
connection for disabilities of the neck and shoulder, and 
denied service connection for residuals of shell fragment 
wounds.  It was determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for an infection of the feet.  The veteran was notified of 
this decision in July 1990, and he did not appeal.

In July 1990, the RO received the veteran's Application for 
Compensation or Pension (VA Form 21-526).  He asserted that 
he incurred injuries to the neck, right shoulder, right arm, 
and hips during service.  

In October 1990, the veteran submitted a private medical 
record dated in March 1990.  The name of the doctor is not 
indicated.  Such record reflects that the veteran complained 
of multiple joint pains and stiffness, and related such 
complaints to an incident twenty years ago when a bunker of 
sand bags collapsed against him.  He said he was not treated 
for any injury at that time.  The examiner opined that the 
veteran had symptoms consistent with ankylosing spondylitis, 
and that Dr. Bathon had indicated the same diagnosis four 
years earlier.

In January 1991, the RO received a VA Form 21-526 from the 
veteran.  He claimed service connection for disabilities of 
the shoulders, arms, ribs, feet, hips, headaches, and 
sensitivity to light.  He reported treatment for some of 
these conditions during service, in August 1966.

In a February 1991 rating decision, the RO denied service 
connection for disabilities of the neck, back, shoulder, 
wrist, leg and hip.  The veteran was notified of this 
decision in March 1991 and he did not appeal.

In April 1991, the RO received a VA Form 21-526 from the 
veteran.  He claimed service connection for disabilities of 
the back, hip, shoulders, and neck.  He reported treatment 
for these conditions during service, in June 1966.

In March 1993, the RO received a VA Form 21-526 from the 
veteran.  He claimed service connection for psychiatric 
problems and ankylosing spondylitis, and said he had problems 
with his ribs, neck and back.

In March 1993, the RO received a private medical record 
(apparently from Dr. Bathon) dated in January 1986, 
reflecting that the veteran complained of pain in his neck 
and back, and paresthesia in his left arm.  He denied a 
history of injury or illness.  The examiner indicated that he 
was highly suspicious of ankylosing spondylitis.

In June 1993, the RO received private medical records dated 
in 1990 from Dr. Brick which reflect treatment for 
spondyloarthropathy.  The veteran gave a history of problems 
with his neck, hip, back, and shoulder since a bunker wall 
collapsed on him in service.

In June 1993, the RO received a private medical record dated 
in March 1993, apparently from Dr. Nelson's office.  The 
examiner noted that the veteran complained of severe right 
arm and neck pain.  It was noted that the veteran had a 
multitude of workups from several doctors, none of which had 
arrived at a viable diagnosis.  The examiner diagnosed arm 
pain of unknown etiology, and prescribed Elavil.

In July 1993 the RO received private medical records from 
Health First Medical Center dated in 1991 reflecting 
treatment for pain in the right arm and shoulder blade.  The 
veteran reported that during service a bunker fell on him and 
as a result he had metal fragments in his arm.  The diagnoses 
were degenerative disc disease, right brachial plexopathy, 
cervical sprain, severe fibromyositis, and thoracic 
scoliosis.

In an August 1993 rating decision, the RO determined, in 
pertinent part, that new and material evidence had not been 
presented to reopen a claim for service connection for a 
psychiatric disorder.  The veteran was notified of this 
decision in October 1993 and he did not appeal.

In April 1996, the RO received a VA Form 21-526 from the 
veteran.  He claimed service connection for an inability to 
consistently wear shoes and socks, ankylosing spondylitis, 
and weakness and soreness in his legs, arms, ribs, hips, and 
neck.

In a May 1996 rating decision, the RO determined, in 
pertinent part, that new and material evidence had not been 
presented to reopen claims for service connection for a foot 
infection, a back condition, and soreness in the legs, arms, 
ribs, hips, and neck.  The veteran was notified of this 
decision in May 1996 and he did not appeal.

In September 1996, the RO received a VA Form 21-526 from the 
veteran.  He claimed service connection for nerve and muscle 
damage.

In November 1996, the RO received partially duplicative 
private medical records from Health First Medical Center 
dated in the 1980s and 1990s.  An April 1987 treatment note 
shows that the veteran reported that during service, shrapnel 
was removed from his right shoulder blade.  He also reported 
injuring his right shoulder blade while parachuting, and 
reported injuring his right shoulder in a car accident.

At a December 1996 VA examination, the veteran complained of 
tingling in his feet and hands.  On examination, the veteran 
could not perform complete grasp of his hands, and had mild 
to moderate diminished sensation of the hands bilaterally as 
well as his feet in glove-stocking distribution.  There was 
no evidence of muscle weakness or other neurological 
involvement.  The diagnosis was history of tingling feeling 
of both upper and lower extremities which could be due to 
peripheral neuropathy.  Test results were pending.  A report 
from a VA medical center reflects that the veteran failed to 
report for scheduled electrodiagnostic testing.

In a January 1997 rating decision, the RO denied service 
connection for peripheral neuropathy.  The veteran was 
notified of this decision in February 1997, and he initially 
appealed this decision.  By a statement dated in December 
1997, he withdrew his appeal as to this issue.

In July 1997, the RO received an undated form entitled 
Temporary or Permanent Total Disability Certification, 
pursuant to the Federal Family Education Loan Program.  On 
this form, the veteran requested that his obligation to repay 
his loans be canceled due to his permanent total disability.  
In a physician's certification at the bottom of the page, J. 
K. Karschner, MD, indicated that the veteran was permanently 
disabled as of August 1992, due to degenerative joint 
disease, cervical neuropathy, rheumatoid arthritis, 
"anklosis spondylitis", and peripheral neuropathy.  In 
different handwriting and different-colored ink, the words 
"foot infection" and "rheumatoid arthritis" were added.

In October 1997, the veteran submitted private medical 
records from Dr. Karschner.  Such records are dated in July 
and September 1997, and reflect treatment for complaints of 
burning feet.  The veteran reported that during service he 
suffered multiple trauma, including crushed vertebrae in his 
neck.  He reported that he was shot in the left leg.  In 
September 1997, Dr. Karschner diagnosed chronic pain syndrome 
from multiple injuries, and peripheral neuropathy.

In November 1997, the RO received a VA Form 21-526 from the 
veteran.  He claimed service connection for shrapnel wounds 
of the left shoulder and side, a broken wrist, compressed 
spine, metal fragments in the lower legs, a chronic tropical 
foot infection and PTSD.

In November 1997, the veteran related traumatic experiences 
which allegedly occurred in service.  He said that during 
service he guarded buildings as an MP, and that on one 
occasion, a building blew up, killing his best friend.  He 
said that he was guarding the building at the time, that he 
was wounded, and that he was spattered with his friend's 
blood.  In a December 1997 statement, he reported that he did 
not recall his friend's name, but that he called him 
"[redacted]
".  He said the incident occurred in approximately 
April 1966 in Saigon.  In a statement received in January 
1998, the veteran reported that Buzz was assigned to the 
716th MP Battalion, and the location was Brinks Officers 
Quarters Metro Pole.  He claimed he had pieces of metal in 
his shoulder from this explosion.

At a February 1998 VA orthopedic examination, the veteran 
reported that he was injured in "1996" [presumably 1966] in 
an explosion while he was in a car and he was shot by an 
enemy.  The car reportedly exploded and he was thrown out of 
the car into the air, fracturing multiple bones in his body, 
his knees, his shoulder, his feet, and his cervical and 
thoracic spine.  The examiner noted that it was impossible to 
examine the veteran, and that he did not know if the veteran 
had a real neurological problem of if he had a conversion 
reaction.  The diagnoses were radiographically normal knees, 
radiographically normal wrists, minimal degenerative disease 
of both hips, tiny spurs at the posterior margins of the 
olecranon process of both ulnas, small spurs at the posterior 
inferior margins of both calcanei, minimal degenerative 
changes of the right acromioclavicular joint, 
radiographically normal tibias and fibulas, and minimal 
degenerative changes of the first metacarpophalangeal joints 
of both hands.

A report of a February 1998 VA spine examination shows that 
the veteran had minimal degenerative changes of the cervical 
spine, thoracic spine, and lumbosacral spine.

At a February 1998 VA dermatology examination, the examiner 
indicated that the only skin disease the veteran had was a 
fungus infection of his feet.  The diagnosis was tinea pedis.

At a March 1998 VA psychiatric examination, it was noted that 
the veteran's claims file was unavailable, and that the 
veteran was a poor informant because he had a history of a 
head injury.  The veteran reported that during service, in 
Vietnam, he was injured in an explosion, which rendered him 
unconscious.  He said he woke up in a hospital, and that when 
he came to he found that his friend had died in the 
explosion.  He reported that he was with a long range 
reconnaissance unit and had a "scout dog".  He said he saw 
severe combat and was shot in the kidney and leg, and had 
shrapnel in his back and neck.  He said he had shrapnel in 
his shoulder as a result of the explosion.  He reported that 
he was in a foxhole with an injured soldier who bled to 
death.  He related that he had only one hospitalization for 
emotional problems, in about 1968.  He said he wrecked a car 
and got in a fight with the police, and was then hospitalized 
for two weeks.  He reported that his father was killed in 
World War II.  On examination, the veteran was poorly 
oriented.  The  diagnoses were dementia due to head trauma, 
PTSD, and antisocial personality disorder.  The global 
assessment of functioning (GAF) was 35.  The examiner opined 
that the veteran's level of functioning was poor primarily 
because of his dementia. He opined that if the veteran did 
not have dementia his level of functioning attributable to 
PTSD would be 55.

In August 1998, the RO received records from the SSA 
reflecting that the veteran was awarded disability benefits 
in September 1982 based on a primary disability of OBS.  It 
was determined that he became disabled in March 1980.  A 
March 1981 clinical psychological report by M. Wirick 
reflects the following diagnoses:  organic affective syndrome 
(provisional), and major depressive episode with psychotic 
features (mood congruent).  He found the veteran incompetent.  
At a May 1982 psychiatric interview performed by H. E. 
Chavern, MD, the veteran was able to provide little specific 
information.  Dr. Chavern said it was impossible to rule out 
a factitious disorder with psychological symptoms.  None of 
the veteran's answers indicated a specific definable mental 
illness in any classical sense.  He noted that the veteran 
was able to drive to the appointment by himself, although he 
implied that he did not know where he lived or how he got 
there.  An August 1982 report of a psychological evaluation 
performed by a private psychologist, S. LoNigro, reflects 
that all information was provided by the veteran's wife, who 
accompanied him.  The diagnoses were avoidant disorder, 
overanxious disorder, and adult antisocial behavior.  Also 
enclosed with the SSA records were partially duplicative VA 
medical records.  A June 1980 X-ray study of the veteran's 
cervical spine showed no evidence of fracture, and no 
significant osseous or joint abnormality.  An October 1980 X-
ray study of the skull showed no significant abnormality.

By a statement received in February 1999, the veteran 
asserted that during service he was guarding a hotel when it 
was blown up.  He said two of his friends were killed in the 
explosion.  He stated that he was blown against concrete-
filled oil drums, and injured his neck, ribs, hips, wrists 
and skull, including broken bones.  He asserted that he had 
rheumatoid arthritis as a result of the injuries.

By a letter dated in February 1999, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
records of the 716th MP Battalion showed that on April 1, 
1966, three MPs lost their lives during a terrorist bombing 
of the Victoria Bachelor Officer's Quarters.  The names of 
the three soldiers were C. [redacted]
, P. [redacted]
, and M. [redacted]
.  
It was noted that available U.S. Army casualty data did not 
list the veteran as wounded in action.

In March 1999, the RO received a VA Form 21-526 from the 
veteran in which he claimed service connection for peripheral 
neuropathy as secondary to herbicide exposure.  He claimed 
that he was treated for this condition by several unnamed 
doctors thirty years ago.

In an April 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for peripheral neuropathy.

By a statement received in May 1999, the veteran said, "I 
attend synagogue on a steady basis and have lots of friends 
and acquaintances.  Nothing antisocial about myself."

In May 1999, the RO received an undated, handwritten note on 
lined paper.  This letter was purportedly from another 
veteran, R. [redacted]
, who served with the veteran, and is to the 
effect that during service the veteran had infected feet, a 
wound to his left leg, and shrapnel wounds in his left 
shoulder or side.  He said he was going on a scientific 
assignment to Australia.

By a statement received in May 1999, the veteran reiterated 
many of his assertions.  He contended that he was a dog 
handler stationed at an artillery fire base on a hilltop in 
Vietnam and that he patrolled the perimeter with his dog.  He 
said that being stationed at a firebase in the middle of 
nowhere constituted combat duty.  He submitted a photocopy of 
a photograph of himself wearing a U.S. Army uniform, kneeling 
in the grass next to a German shepherd.  The veteran 
subsequently submitted several additional copies of this 
photograph, and reiterated his assertions.

In May 1999, the RO received a report on military history for 
an Agent Orange examination from the veteran.  He reported 
that he was involved in handling or spraying Agent Orange and 
was sprayed with it.  He asserted that he was exposed to 
other herbicides as well.  He said he was a scout dog handler 
and was assigned to the 716th MP Battalion, the 212th MP 
Battalion, and the 56th Artillery.  He said that in the 
latter assignment, he was with reconnaissance units.  Also 
received from the veteran were photocopies of the previously 
submitted physician's certification by Dr. Karschner.  An 
additional diagnosis is handwritten on this photocopy which 
does not appear on the original, i.e. "P.T.S.D."

In August 1999, the RO received a VA Form 21-526 from the 
veteran's son.  He claimed entitlement to non-service-
connected pension disability benefits for the veteran based 
on disabilities of the feet, neck, and ribs, nerve damage, 
PTSD, rheumatoid arthritis, and headaches.  He said the 
veteran could not write as he had nerve damage in his hands 
and fingers, and could not cook, dress himself, or go places 
by himself.  He said the veteran could not think clearly.  
The veteran's son reiterated his assertions in a statement 
received in September 1999.

In September 1999, the RO received an undated, handwritten 
letter purportedly from R. [redacted]
, who said he served with the 
veteran in Vietnam.  He stated that the veteran was in combat 
as he was a dog handler assigned to an artillery unit.  He 
said that the veteran was wounded by a mortar attack in 
November or December 1966.

In September 1999, VA received a handwritten letter from the 
veteran's daughter; she said the veteran was not in good 
shape and was basically homeless.

In November 1999, the RO received a letter from the veteran's 
representative enclosing an income - net worth and employment 
statement, and an examination for housebound status or 
permanent need for regular aid and attendance dated in 
November 1999.  The examination report is typed, and the 
signature "Kim Karschner, M.D" is different from the 
signature on the previously submitted physician's 
certification by Dr. Karschner.  The veteran's complaints 
were listed as rheumatoid arthritis, headaches, dementia, 
PTSD, problems dressing, caring for himself, muscle spasms, 
neck, rib pain, and bathing.  In the box entitled 
"Diagnosis" the following appeared:  "I reccomend [sic] he 
be approved for total health and dental benefits and 
prescriptions  Regular aid and attendance".

In December 1999, the RO received a statement from the 
veteran with respect to an alleged in-service stressful 
event.  He said he was injured in an explosion in Saigon when 
three others were killed on April 1, 1966, specifically 
Lieutenant [redacted]
, P. [redacted]
, and M. "[redacted]
" [redacted]
.

At a January 2000 VA examination performed to determine the 
need for aid and attendance or housebound status, the veteran 
was a poor historian and had difficulty following the 
examination process and providing an accurate history.  He 
was not able to state where he lived, or to relay any 
information regarding his marital status or if he had any 
children.  He stated that he lived alone.  He said he was 
brought to the examination by a person named Sean (his son) 
but he was not able to produce this person or to identify 
him.  The veteran reported that he had difficulty with self-
care including bathing, grooming, and dressing.  He said he 
was unable to prepare his own meals and had difficulty eating 
his own meals.  He said that his usual routine involved 
sleeping and walking.  He denied any bowel or bladder 
dysfunction and said he had a terrible memory.  The examiner 
indicated that the veteran was most likely not able to attend 
to his own financial needs but to determine any need for aid 
and attendance would require further history from a family 
member or friend of the family, since the veteran was unable 
to provide any history other than very limited information.  
The veteran was able to find the compensation and pension 
office and was able to find his way back out of the building 
toward the parking lot.

Records dated in February 2000 show that the veteran failed 
to report for a scheduled VA psychiatric examination.

In a March 2000 rating decision, the RO denied entitlement to 
special monthly pension benefits.  It was noted that the 
veteran had basic pension eligibility due to rheumatoid 
arthritis (0 percent disabling), headaches (0 percent 
disabling) and dementia ("0" percent disabling).  It was 
noted that the veteran had non-service-connected chronic 
brain syndrome (70 percent disabling), and several other non-
service-connected disabilities rated 0 percent disabling, for 
a combined non-service-connected disability evaluation of 70 
percent.  The veteran appealed the denial of special monthly 
pension benefits.

In March 2000, the VA received a form entitled "Attending 
Physician's Statement - Health or Accident Insurance Claim - 
Group or Individual", from the veteran's son.  This form is 
dated in June 1983 and signed by M. Wirick.  In the box 
entitled "Diagnosis and Concurrent Conditions", were 
written two diagnoses, in different handwriting.  The 
diagnoses were schizophrenic reaction - paranoid 296.34, and 
"Major Depression Episode with Physchotic [sic] Features".  
In answer to the question "Is condition due to injury or 
sickness arising out of patient's employment", someone wrote 
"combat stress".

At a June 2000 VA psychiatric examination, the examiner noted 
that he had reviewed the claims file, and summarized 
pertinent documents.  He noted that the veteran was difficult 
to interview in that he generally declined to cooperate 
despite being rather verbal and coherent outside of the 
interview.  He opined that overall, the veteran's 
presentation was inconsistent.  The veteran gave a similar 
history as reported above about an explosion in Saigon.  The 
examiner noted that the veteran was unwilling to answer 
further questions about the explosion, for example whether he 
saw his friend as the explosion went off and how close he was 
to his friend at the time of the explosion.  The examiner 
stated, "This patient gives a very inconsistent presentation 
psychiatrically.  Many of his responses are unlikely and seem 
crafted to obtain financial secondary gain.  Based on this 
interview it is not possible to provide a confident 
evaluation of his mental status.  The presence of a passive 
aggressive personality disorder is strongly suspected.  It is 
also impossible to make a determination about his ability to 
manage his financial affairs independently."  The diagnoses 
were factitious disorder, rule out malingering, and passive 
aggressive personality disorder.  The examiner opined that 
the presumed GAF was 60+, given the veteran's inconsistent 
presentation.

By a statement received in September 2000, the veteran said 
he previously was having trouble but that his fingers, due to 
peripheral neuropathy, were the problem.  He said they were 
currently much better and "...I can take care of myself."

In a letter received in January 2001, the veteran said that a 
famous criminal attorney (F. Lee Bailey) had agreed to 
represent him before the Board.

By a statement received in March 2002, the veteran's son said 
that the veteran's military records were incorrect, that he 
was not a security guard, but rather was an MP, and walked 
foot patrol, was a machine gunner on a jeep, and a radio 
operator at headquarters.

By a statement dated in April 2002, the veteran requested 
that he be granted entitlement to aid and attendance 
benefits.  He said he was in bad shape physically and 
financially and could hardly chew his food as he had bad 
teeth.

In an October 2002 decision, the Board determined that the 
veteran was incompetent for VA benefits purposes.  Several 
other issues were remanded to the RO primarily for issuance 
of a statement of the case and a supplemental statement of 
the case.

By a statement dated in December 2002, the veteran said he 
had submitted all the evidence he had over the past several 
years, and that the VA had all of the existing evidence.  He 
contended that he had a Purple Heart but "they won't add 
this" to his records.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis and psychoses, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The veteran claims service connection for a chronic foot 
infection, peripheral neuropathy, a neck disability, a 
shoulder disability, PTSD, a rib disability, and a head 
disability (to include residuals of a skull injury) which he 
asserts were incurred during military service.  He also 
claims entitlement to a TDIU rating and to special monthly 
pension benefits.  

New and Material Evidence 

The veteran's claims for service connection for a chronic 
foot infection, peripheral neuropathy, a neck disability and 
a shoulder disability were previously denied by the RO.   The 
claim for service connection for a chronic foot infection was 
most recently denied in a May 1996 rating decision, the claim 
for service connection for a neck disability was most 
recently denied in a May 1996 rating decision, and the claim 
for service connection for a shoulder disability was most 
recently denied in a February 1991 rating decision.  The 
veteran did not appeal these decisions, and the decisions are 
considered final, with the exception that the claims may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The claim for service connection for peripheral neuropathy 
was most recently denied in a January 1997 rating decision.  
The veteran initially appealed this decision, but 
subsequently withdrew his appeal as to this issue.  Hence, 
this decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  Id.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has recently been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of 3.156(a) as it 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

Chronic Foot Infection

When the RO denied the claim for service connection for a 
chronic foot infection in May 1996, it considered the 
veteran's service medical records, which reflect that he was 
treated for tinea pedis on a few occasions in service, and 
that his feet and skin were normal on separation examination.  
The RO also considered post-service VA medical records dated 
in 1980 and 1981 reflecting that the veteran's skin was 
normal.  The RO considered a letter purportedly from J. 
Vepper, MD, to the effect that the veteran had infected feet 
in 1967.  At the time of the June 1990 rating decision, there 
was no evidence of a current foot infection.

Evidence received since the RO's 1996 decision includes a 
report of a February 1998 VA skin examination, reflecting 
that the veteran was diagnosed with tinea pedis.  In light of 
the fact that the veteran was treated for tinea pedis in 
service, the Board finds that this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001); 
Hodge, supra.

The Board therefore finds that the previously denied claim 
for entitlement to service connection for a chronic foot 
infection has been reopened by new and material evidence, and 
thus the claim must be reviewed on a de novo basis.  Manio, 
supra.

Peripheral Neuropathy

The law and regulations pertaining to presumptive service 
connection for certain diseases due to exposure to 
herbicides, including Agent Orange, in Vietnam note that one 
such condition is acute and subacute peripheral neuropathy 
which is manifest to a compensable degree within a year after 
the veteran's last herbicide exposure in Vietnam.  For this 
purpose the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks of months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116(a) (as amended by Pub. L. 107-103, 115 Stat. 976 
(2001); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

When the RO denied the claim for service connection for 
peripheral neuropathy in January 1997, it considered the 
veteran's service medical records, which are negative for 
this condition.  The RO also considered post-service medical 
records reflecting that a June 1980 neurology examination was 
normal.  The veteran was first diagnosed with possible 
peripheral neuropathy on VA examination in December 1996.  At 
the time of the 1997 rating decision, there was no medical 
evidence linking current peripheral neuropathy with service.

Evidence received since the January 1997 rating decision 
includes private medical records from Dr. Karschner dated in 
July and September 1997, reflecting that the veteran was 
diagnosed with peripheral neuropathy.  This evidence is 
duplicative, not new, as it merely demonstrates the continued 
existence of peripheral neuropathy years after service, and 
does not tend to show that such disability is linked with 
service.  Hence this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001); Hodge, supra.

Other evidence received since the 1997 RO decision includes 
medical records and statements by the veteran and others 
which relate to other disabilities.  Such evidence is new, 
but is not material, as it does not tend to show that the 
veteran's current peripheral neuropathy is related to 
service.  Hence this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id.

Since the RO's 1997 decision, the veteran has again provided 
statements asserting that he incurred peripheral neuropathy 
during service.  The veteran's additional statements are 
essentially cumulative or redundant of his basic assertions 
at the time of the 1997 rating decision, and such are not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his peripheral neuropathy began 
in service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).

The Board concludes that new and material evidence has not 
been submitted since the January 1997 decision which denied 
service connection for peripheral neuropathy.  Thus, the 
claim has not been reopened, and the January 1997 RO decision 
remains final.

Neck Disability

When the RO denied the claim for service connection for a 
neck disability in May 1996, it considered the veteran's 
service medical records, which are negative for a neck injury 
and are negative for a chronic neck disability.  The RO also 
considered evidence reflecting that the veteran's neck was 
normal on VA examination in February 1981, and considered an 
X-ray study of the cervical spine, performed at that 
examination, showing osteophytes.  The RO also considered 
private medical records from Dr. Edge dated in 1987 
reflecting a diagnosis of degenerative disc disease of the 
cervical spine.  The RO considered private medical records 
reflecting that the veteran was diagnosed with ankylosing 
spondylitis in 1990.  At the time of the 1996 rating 
decision, there was no medical evidence linking any current 
neck disability with service.

Evidence received since the 1996 rating decision includes a 
June 1980 X-ray study of the veteran's cervical spine which 
showed no evidence of fracture, and no significant osseous or 
joint abnormality.  Although this evidence is new, it is not 
material, as it does not tend to show that the veteran has a 
current neck disability which is linked to service, and is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001); Hodge, supra.  Also received since the May 1996 
RO decision were medical records showing that the veteran has 
degenerative changes of the cervical spine.  These medical 
records are duplicative, not new, as they merely reflect that 
the veteran continues to have degenerative disc disease and 
degenerative joint disease of the cervical spine, years after 
service and do not show that such disabilities are linked to 
service.  Hence, this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id.  Other evidence received since the May 1996 
RO decision includes medical records and statements by the 
veteran and others which relate to other disabilities.  Such 
evidence is new, but is not material, as it does not tend to 
show that the veteran's current neck disabilities are related 
to service.  Hence this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Id.

Since the RO's 1996 decision, the veteran has again provided 
statements asserting that he incurred a neck disability 
during service.  The veteran's additional statements are 
essentially cumulative or redundant of his basic assertions 
at the time of the 1996 rating decision, and such are not new 
evidence.  Vargas-Gonzales, supra.  Moreover, as a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.  Similarly, the veteran's self-
reported lay history, transcribed in some of the post-service 
medical records, that his current neck disabilities began in 
service, does not constitute competent medical evidence of 
causality.  LeShore, supra.

The Board concludes that new and material evidence has not 
been submitted since the May 1996 decision which denied 
service connection for a neck disability.  Thus, the claim 
has not been reopened, and the May 1996 RO decision remains 
final.

Shoulder Disability 

When the RO denied the claim for service connection for a 
shoulder disability in February 1991, it considered the 
veteran's service medical records, which are negative for a 
shoulder injury and are negative for a chronic shoulder 
disability.  The RO also considered post-service medical 
records which reflect that in February 1971, the veteran had 
complaints with respect to his right shoulder at the base of 
his neck; he denied an accident and said he had no previous 
trouble.  Also considered was a December 1980 record 
reflecting that he was diagnosed with questionable frozen 
shoulder.  The RO considered a February 1981 VA examination 
in which the examiner noted that the veteran seemed to have 
difficulty performing all types of movements involving 
various joints (whether voluntary or otherwise), e.g. he 
could not or would not abduct and forward elevate his arms 
above shoulder level.  The examiner indicated that there were 
no general medical diagnoses, and opined that the veteran 
should be evaluated by a psychiatrist.  An X-ray study of the 
right shoulder was normal.  An X-ray study of the left 
shoulder showed a bony fragment or bony proliferation just 
superior to the distal third of the left clavicle, which 
could either be in the muscle or be a spur from the distal 
left clavicle.  The RO also considered private medical 
records from Dr. Edge dated in 1987, which reflect a 
diagnosis of thoracic outlet syndrome.  At the time of the 
1996 rating decision, there was no medical evidence linking 
any current shoulder disability with service.

Evidence submitted since the February 1991 rating decision 
includes private medical records reflecting that he was 
diagnosed with right brachial plexopathy in 1991.  These 
medical records are new, but are not material, as they do not 
tend to show that such disability is linked to service.  
Hence, this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001); Hodge, supra.  Also received since 
the 1991 RO decision was a report of a February 1998 VA 
examination showing that the veteran has degenerative changes 
of the right acromioclavicular joint.  This evidence is new, 
but is not material, as it does not tend to show that such 
disability is linked to service.  Hence, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001); 
Hodge, supra.  

The veteran also submitted undated letters purportedly from 
R. [redacted]
, to the effect that the veteran had shrapnel wounds 
in his left shoulder in service, and that he was wounded by a 
mortar attack.  The Board finds that these letters are 
incredible, as they are inherently false.  See Duran, supra.  
Service medical records do not show that the veteran received 
any shell fragment wounds or wounds from a mortar attack, and 
the veteran did not receive the Purple Heart Medal.  
Moreover, post-service medical records do not show that the 
veteran has any retained metallic foreign bodies in either 
shoulder.  Hence, although this evidence is new, as the 
presumption of credibility has been rebutted, the evidence is 
not found to be material, and it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Id.

Other evidence received since the 1991 RO decision includes 
medical records and statements by the veteran and others 
which relate to other disabilities.  Such evidence is new, 
but is not material, as it does not tend to show that the 
veteran's current neck disabilities are related to service.  
Hence this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

Since the RO's 1991 decision, the veteran has again provided 
statements asserting that he incurred a shoulder disability 
during service.  The veteran's additional statements are 
essentially cumulative or redundant of his basic assertions 
at the time of the 1991 rating decision, and such are not new 
evidence.  Vargas-Gonzales, supra.  Moreover, as a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.  Similarly, the veteran's self-
reported lay history, transcribed in some of the post-service 
medical records, that his current shoulder disability began 
in service, does not constitute competent medical evidence of 
causality.  LeShore, supra.

The Board concludes that new and material evidence has not 
been submitted since the February 1991 decision which denied 
service connection for a shoulder disability.  Thus, the 
claim has not been reopened, and the February 1991 RO 
decision remains final.



Service Connection 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(2002).

The veteran's service records indicate service in Vietnam 
from January 1966 to January 1967.  Service records show no 
combat decorations or other evidence of participation in 
combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2002); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  Under DSM-IV, concerning a diagnosis of PTSD, a 
sufficient stressor is one in which a person has been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125 (2002); Cohen, supra.

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board finds that many of the documents submitted by or on 
behalf of the veteran over the years (as part of his many 
attempts to obtain service connection for a psychiatric 
disorder) appear to be fraudulent, in particular the lay and 
"medical" statements submitted by persons who allegedly 
served with the veteran, when such documents are considered 
in light of service medical and personnel records which are 
devoid of in-service shrapnel wounds, gunshot wounds, or 
combat service.  The Board notes that many of the documents 
submitted by the veteran contain obvious handwritten 
alterations and additions, and concludes that such documents 
are not credible evidence (including records from Dr. 
Karschner which purport to diagnose the veteran with PTSD).  
Many the lay statements are unsigned, and contain no return 
address.  One letter from "J. [redacted]
" was sent from the 
address of a remailing service, the proprietor of which 
denied any knowledge of such a person.

The first post-service medical evidence of a psychiatric 
disorder is dated in the 1980s.  The medical evidence 
demonstrates that the veteran was diagnosed with OBS and 
depression in 1980.  A June 1980 VA outpatient treatment 
record shows that he had severe memory deficits.  In March 
1981, the veteran was diagnosed with organic affective 
syndrome (provisional), and major depressive episode with 
psychotic features; he was found to be completely disoriented 
and incompetent.  In November 1981, Dr. Moats stated that he 
treated the veteran for anxiety in October 1969.  In a May 
1982 psychiatric examination, Dr. Chavern indicated that it 
was impossible to rule out a factitious disorder with 
psychological symptoms.  In August 1982, Dr. LoNigro 
diagnosed avoidant disorder, overanxious disorder, and adult 
antisocial behavior.  In 1982, the veteran was awarded SSA 
disability benefits in based on a primary disability of OBS.  

At a March 1998 VA psychiatric examination, it was noted that 
the veteran's claims file was unavailable, and that the 
veteran was a poor informant because he had a history of a 
head injury.  The examiner summarized the veteran's reported 
history of events in service, and diagnosed dementia due to 
head trauma, PTSD, and antisocial personality disorder.  (The 
Board notes that during this examination, the veteran 
reported that his father died in World War II, while his 
service medical records show that in a report of medical 
history dated in July 1967, he reported that his father was 
in good health.)  At a June 2000 VA psychiatric examination, 
the examiner reviewed the veteran's claims file, and opined 
that overall, the veteran's presentation was inconsistent.  
He opined that many of the veteran's responses were unlikely 
and seemed crafted to obtain financial secondary gain. He 
diagnosed factitious disorder, rule out malingering, and 
passive aggressive personality disorder.  

The only competent medical evidence of PTSD is the 1998 VA 
examination, and this diagnosis of PTSD was based solely on 
the veteran's reported history of unverified in-service 
events.  All other examiners have not diagnosed PTSD, and two 
different examiners (VA and non-VA) have diagnosed factitious 
disorder.  The Board finds that service connection for PTSD 
is not warranted as the veteran does not have an acceptable 
medical diagnosis of PTSD, and thus service connection is 
precluded.  38 C.F.R. § 3.304(f) (2002).

However, regardless of diagnosis, service connection for PTSD 
also requires sufficient proof of a service stressor.  The 
veteran has provided various conflicting versions of 
traumatic events in service, and has asserted that he was in 
combat and went on reconnaissance missions, although his 
personnel records show that during the relevant periods his 
MOS was that of a security guard or an MP.  The veteran 
alleges various service stressors which include being wounded 
in combat and being injured in an explosion in which others 
were killed.  Prior to a report being received by USASCRUR, 
the veteran could provide no names of the individuals killed 
in such explosion.  After the report was received from 
USASCRUR, the veteran has coincidentally provided the 
identical names.  USASCRUR has indicated that there is no 
record of the veteran being wounded, and his service medical 
records do not show that he was injured in an explosion.  
There is no evidence demonstrating that the veteran was 
present at the explosion on April 1, 1966.  The veteran's 
alleged service stressors have not been verified by official 
service records or other credible supporting evidence.  After 
review of all of the evidence of record, the Board finds that 
the veteran's assertions concerning his claimed stressors 
during his service in Vietnam are simply not credible.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Rib Disability 

Service medical records from the veteran's 1965-1967 period 
of military service are negative for a rib injury or chronic 
rib disability.  Service medical records do not show that the 
veteran was wounded in service, and do not show that he was 
treated for any trauma to the ribs.  Although the veteran has 
submitted multiple conflicting allegations of in-service 
traumas (including a report that a wall of sand bags 
collapsed on him, a report that he was injured in an 
explosion of a hotel, and a report that he was thrown from an 
exploding car), there is no contemporaneous evidence of any 
rib injuries during service.

Post-service medical records are negative for a rib 
disability.  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
veteran has asserted that he incurred a rib disability during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.  Similarly, the veteran's self-
reported lay history, transcribed in some of the post-service 
medical records, that he has a rib disability which began in 
service, does not constitute competent medical evidence of 
causality.  LeShore, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a rib disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Head Disability

The veteran's service medical records are negative for a head 
or skull injury, and are negative for a chronic head or skull 
disability.  Service medical records do not show that the 
veteran was wounded in service, and do not show that he was 
treated for any trauma to the head.  Although the veteran has 
submitted multiple conflicting allegations of in-service 
traumas (including a report that a wall of sand bags 
collapsed on him, a report that he was injured in an 
explosion of a hotel, and a report that he was thrown from an 
exploding car), there is no contemporaneous evidence of any 
head injuries during service.

Post-service medical records are negative for any residuals 
of a skull injury.  An October 1980 X-ray study of the skull 
showed no significant abnormality.  Service connection may 
only be granted if there currently is a disability from a 
disease or injury in service.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  Post-service medical records dated in the 1980s 
reflect that the veteran was diagnosed with OBS.  There is no 
medical evidence linking such disorder with service, and in 
fact, such disorder has been linked to alcohol abuse.

The veteran has asserted that he incurred a head disability 
(to include residuals of a skull injury) during his period of 
active service.  As a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu, supra.  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he has a head disability which began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

As there is no competent medical evidence demonstrating that 
the veteran has a current head disability which is linked to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a head disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history. 
38 C.F.R. §§ 3.321(b), 4.16(b) (2002).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither nonservice-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19 (2002).

The veteran currently has no service-connected disabilities.  
Thus he obviously cannot qualify for a TDIU rating.  As a 
matter of law, his claim for a TDIU rating must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to Special Monthly Pension

The RO has granted the veteran basic non-service-connected 
pension based on being permanently and totally disabled.  The 
issue presented for appellate review is entitlement to 
special monthly pension due to a need for regular aid and 
attendance, or at the housebound rate.

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  38 U.S.C.A. §§ 1502, 1521 
(West 2002).

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351 (2002). 
Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (2002).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran:  (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 2002); 38 C.F.R. § 3.351(d) (2002).

In this case, the veteran has the following non-service-
connected disabilities: rheumatoid arthritis (0 percent 
disabling), headaches (0 percent disabling), dementia ("0" 
percent disabling), chronic brain syndrome (70 percent 
disabling), and several other non-service-connected 
disabilities rated 0 percent disabling, for a combined non-
service-connected disability evaluation of 70 percent.

The Board finds that a November 1999 report of an examination 
for housebound status or permanent need for regular aid and 
attendance appears fraudulent, as the signature "Kim 
Karschner, M.D" is different from the signature on the 
previously submitted physician's certification by Dr. 
Karschner.  The Board therefore does not consider this report 
to be credible evidence. 

In the 1980s, private doctors determined that the veteran was 
incompetent due to OBS.  The veteran was afforded a VA 
examination to determine the need for aid and attendance or 
housebound status in January 2000.  The examiner indicated 
that the veteran was a poor historian and had difficulty 
following the examination process and providing an accurate 
history.  The examiner opined that the veteran was most 
likely not able to attend to his own financial needs but to 
determine any need for aid and attendance would require 
further history from a family member or friend of the family, 
since the veteran was unable to provide any history other 
than very limited information.  The veteran was able to find 
the compensation and pension office and was able to find his 
way back out of the building toward the parking lot.  At a 
June 2000 VA psychiatric examination, the examiner diagnosed 
factitious disorder, rule out malingering, and passive 
aggressive personality disorder.  Statements from the 
veteran's son indicate that the veteran could not write as he 
had nerve damage in his hands and fingers, and could not 
cook, dress himself, or go places by himself.  He said the 
veteran could not think clearly.  As recently as May 1999, 
the veteran said he was regularly attending synagogue.

The veteran in this case is not blind or in a nursing home, 
and thus entitlement to aid and attendance benefits requires 
that it be factually shown that he needs regular assistance 
from another person because of his disabilities.  VA has 
determined that the veteran is incompetent, and he has been 
diagnosed with OBS.  His son has essentially stated that he 
needs regular assistance from another person.  Bearing in 
mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), 
the Board finds that the veteran is entitled to special 
monthly pension based on a need for regular aid and 
attendance.

The veteran does not have single a permanent disability rated 
as 100 percent disabling and involving different anatomical 
segments or bodily systems, with additional disability or 
disabilities independently ratable at 60 percent or more.  
Entitlement to the housebound benefit requires that the 
veteran be permanently housebound.  Housebound is defined as 
being substantially confined to the home or immediate 
premises.  The medical evidence does not suggest that the 
veteran must stay about his home or yard because of his 
chronic disabilities.  Thus there is no basis for increased 
pension due to claimed housebound status.  The Board 
concludes that the criteria for special monthly pension at 
the housebound rate are not met.

ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a chronic 
foot infection.

The application to reopen a claim for service connection for 
peripheral neuropathy is denied.

The application to reopen a claim for service connection for 
a neck disability is denied.

The application to reopen a claim for service connection for 
a shoulder disability is denied.

Service connection for PTSD is denied.

Service connection for a rib disability is denied.

Service connection for a head disability (to include 
residuals of a skull injury) is denied.

Entitlement to a TDIU rating is denied.

Special monthly pension benefits based on a need for regular 
aid and attendance is granted, but special monthly pension at 
the housebound rate is denied.


REMAND

The veteran contends that he has a chronic foot infection 
which is attributable to his military service.  In light of 
the current Board decision reopening the claim for service 
connection for a chronic foot infection, the issue of service 
connection for a chronic foot infection must now be 
considered on a de novo basis.  Governing law provides that 
if action by the Board involves a question not previously 
addressed, and such action would be prejudicial to the 
veteran, further due process must be provided.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, to avoid prejudice to 
the veteran, the Board finds that the RO must review the 
claim for service connection for a chronic foot infection on 
a de novo basis prior to Board review.  Id.
Moreover, the Board finds that with respect to this claim, a 
remand is required to comply with the duty to assist.  38 
U.S.C. § 5103A (West 2002).

The evidence shows that the veteran was treated for tinea 
pedis in service, and that he was diagnosed with tinea pedis 
at a VA examination in 1998.  The RO should schedule the 
veteran for a VA dermatological examination to determine the 
etiology of any current foot infection.  Id.

With respect to the issue of entitlement to service 
connection for rheumatoid arthritis, the Board notes that 
rheumatoid arthritis, and peripheral neuropathy, and for 
entitlement to TDIU rating, the Board notes that such was 
denied in an August 1999 RO letter decision.  The veteran 
submitted a timely notice of disagreement with respect to 
this issue in August 1999.  The RO again denied service 
connection for rheumatoid arthritis in a February 2003 rating 
decision.  As noted in the Board's October 2002 remand, the 
RO should promulgate a statement of the case on this issue, 
and provide the veteran with an opportunity to perfect an 
appeal of this issue by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2002); Manlincon v. West, 12 Vet. App. 238 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the etiology of any current 
chronic foot infection.  The claims 
folder must be provided to and reviewed 
by the examiner.  The examiner should 
obtain a history from the veteran 
regarding his foot infection.  All 
clinical findings should be reported in 
detail.  If a chronic foot infection is 
diagnosed, the physician should express 
an opinion as to whether it is at least 
as likely as not that any such disability 
had its onset during military service or 
is otherwise related to such service.

2.  Thereafter, the RO should review the 
claim for service connection for a 
chronic foot infection on a de novo 
basis.  If the claim remains denied, then 
a supplemental statement of the case 
should be issued to the veteran, and he 
should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

3.  The RO should provide the veteran 
with a statement of the case on the issue 
of entitlement to service connection for 
rheumatoid arthritis.  He should be given 
an opportunity to perfect an appeal of 
such issue by filing a timely substantive 
appeal.  This issue should be certified 
to the Board for appellate review only if 
he perfects an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

